Citation Nr: 0921307	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for anxiety neurosis.

2.  Entitlement to service connection for duodenal ulcer, to 
include as secondary to anxiety neurosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that in-service experiences caused him to 
experience anxiety and he suffered a "breakdown" within 
days of separation from service.  He further contends that 
the breakdown caused gastritis.  His service treatment 
records are silent for any complaints, treatment or diagnoses 
of psychiatric or gastrointestinal problems; however, the 
Board cannot reject lay evidence simply because it is not 
accompanied by contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  

Post-service private treatment records show that the Veteran 
was diagnosed with anxiety neurosis and treated by Dr. L.E in 
August 1962 to January 1968.  Additional hospital records 
show that the Veteran was diagnosed with a duodenal ulcer in 
May 1981.  

Under the facts and circumstance of this case, the Board finds 
that the Veteran should be afforded a VA examination in an 
attempt to determine the etiology of the Veteran's anxiety 
neurosis and whether it is related to service, as well as, his 
duodenal ulcer and whether it is caused or aggravated by his 
anxiety disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  

The Board further finds that Veteran has not received 
appropriate notice as to the claim of secondary service 
connection.  The September 2003 notice letter addressed 
service connection on a direct basis only.  On remand, 
corrective notice should be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
duodenal ulcer, to include as secondary to 
anxiety neurosis.

2.  Schedule the Veteran for an 
appropriate VA examination  in order to 
determine the current nature and likely 
etiology of any anxiety condition(s), as 
well as, for any ulcer condition(s) which 
may be present.  The claims folder should 
be made available to the examiner for 
review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
treatment records. 

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Is it at least as likely as not that any 
currently demonstrated anxiety condition is 
the result of active service or any 
incident therein or, in the alternative, 
had its onset in service? 


If the answer is yes, is it at least as 
likely as not that any currently diagnosed 
ulcer condition is caused or aggravated by 
the anxiety condition? 

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

